

104 S4315 IS: COVID–19 Testing, Reaching, And Contacting Everyone Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4315IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. King (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Health and Human Services to award grants to eligible entities to conduct testing and contact tracing for COVID–19, and related activities such as supported isolation, through mobile health units and, as necessary, at individuals’ residences, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Testing, Reaching, And Contacting Everyone Act or the TRACE Act.2.COVID–19 testing and contact tracing using mobile health units(a)In general(1)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to eligible entities to conduct testing for COVID–19, to trace and monitor the contacts of infected individuals, and to support the quarantine and isolation of such contacts, and by providing such services—(A)through mobile health units;(B)through community-based organizations; or(C)with respect to quarantine and isolation of contacts, at individuals' residences or another facility that a State, territorial, Tribal, or local health authority has provided for such purposes.(2)Use of existing mechanisms and programsThe Secretary may use existing mechanisms and programs to administer and distribute grants under paragraph (1). (b)Permissible uses of fundsA recipient of a grant under this section may use the grant funds to—(1)hire, train, and equip personnel to provide services described in subsection (a)(1); (2)cover other expenses related to carrying out the activities described in subsection (a)(1), which may include covering appropriate and related expenses incurred by individuals receiving services described in subsection (a)(1); or(3)purchase personal protective equipment, testing supplies and equipment, and other supplies for persons carrying out the activities or receiving services described in subsection (a)(1). (c)Applicants(1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including the entity's proposal for using evidence-based models for testing, tracing, and supported isolation.(2)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to applicants that meet one or more of the following criteria, in proportion to the number of the following criteria met:(A)Proposing to conduct activities funded under this section in hot spots and medically underserved communities.(B)For purposes of carrying out activities funded under this section, proposing to hire residents of the area or community where the activities will primarily occur, with priority among applicants described in this subparagraph given in proportion to the percentage of individuals to be hired from such area or community.(C)With respect to contact tracing activities, demonstrating experience or expertise in training, conducting, participating in, or administering public health contact tracing programs.(D)Committing to distributing at least 30 percent of grant funds received under this section to county and other local governmental entities within the State that do not receive funds directly from the Department of Health and Human Services for the programs supported by an award under this section.(d)DistributionIn selecting grant recipients under this section, the Secretary shall ensure that grants are distributed across urban and rural areas.(e)Federal privacy requirementsNothing in this section shall be construed to supersede any Federal privacy or confidentiality requirement, including the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) and section 543 of the Public Health Service Act (42 U.S.C. 290dd–2).(f)DefinitionsIn this section:(1)The term eligible entity means an entity that—(A)is— (i)a federally qualified health center (as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)));(ii)a school-based health clinic;(iii)a disproportionate share hospital (as defined under the applicable State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) pursuant to section 1923(a)(1)(A) of such Act (42 U.S.C. 1396r–4));(iv)an academic medical center;(v)a nonprofit organization (including any such faith-based organization);(vi)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); (vii)a high school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); or(viii)an Indian Tribe or a Tribal Organization as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(B)is working in coordination with a State, territorial, Tribal, county, or municipal health department.(2)The term emergency period has the meaning given to that term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(3)The term hot spot means a geographic area where the prevalence or incidence of SARS–CoV–2 (the virus that causes COVID–19) or of COVID–19 exceeds the national or State average. (4)The term medically underserved community has the meaning given to that term in section 799B of the Public Health Service Act (42 U.S.C. 295p).(5)The term Secretary means the Secretary of Health and Human Services.(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2020 and 2021, and for any subsequent fiscal year during which the emergency period continues.